DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered. 
Claims 1 and 12 have been amended. Claims 1-20 are pending and have been rejected. 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite obtaining product-related information from the product identifier; analyzing one or more user characteristics, wherein the one or 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are scanning, via at least one of the wireless scanning module and an imaging modality, the product identifier from the product, where in the product is a physical product located in a store, an auction module, user 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “obtaining a product related information from the product identifier, receiving advertisement from the winning advertiser, sending the response to the device of the user” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0020) does not provide any indication that the receiving and sending of advertisement and product information by the user device is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner and Receiving or transmitting data over a network, e.g., using the Internet to gather data, as in the Symantec court decision is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependents: 
Regarding claims 2 and 13 recites wherein the step of combining further comprises embedding the advertisement with the product-related information. The claim merely recites the additional data of the advertisement and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 3 and 14, recites wherein the step of obtaining product-related information is a function of at least one of a user characteristic, a product characteristic, and an environmental metric. The claim merely recites the additional data of the product and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 4 and 15, recites wherein the one or more user characteristics
further includes at least one of user age, a user gender, and a user membership in a loyalty program. The claim merely recites the additional data of the user and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 5 and 16, recites wherein the product characteristic is at least one of a product cost, a product quantity per unit, and a product remaining shelf life. The claim merely recites the additional data of the product and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 6 and 17, recites wherein the environmental metric is at least one of a time of day, a weather condition, and a special event. The claim merely recites the additional data of the advertisement and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 7 and 18, recites wherein the step of assigning is at least partially based on at least one of a physical proximity metric and a market overlap metric. The claim merely recites the additional data of the user and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 8 and 19, recites wherein the step of determining a winning advertiser is at least partially based on at least one of a physical proximity metric and a market overlap metric. The claim merely recites the additional data of the advertiser and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 9 and 20, recites wherein the step of determining a winning advertiser is at least partially based on a result of an auction. The claim merely recites the additional data of the advertiser and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 10, recites wherein the product-related information comprises a recipe. The claim merely recites the additional data of the product and does not recite significantly more to integrate the judicial exception into a practical application.
Regarding claims 11, recites wherein the product-related information comprises a coupon. The claim merely recites the additional data of the advertisement and does not recite significantly more to integrate the judicial exception into a practical application.
The dependent claims merely recite additional data that is used in determination of the insights and offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolinsky (U.S. Pub. No. 20150112790).
Regarding claims 1 and 12, Wolinsky teaches:
A method of monetizing an interaction in which a user utilizes a user device to scan a product identifier associated with a product, comprising (claim 1):
A method of monetizing an interaction in which a user utilizes a user device to select a product, comprising (claim 12):
Scanning, via at least one of a wireless scanning module and an imaging modality, the product identifier from the product, wherein the product is a physical product located in a store (“"scan barcode" soft-button may be positioned in the product search page that, in response to the shopper selecting the "scan barcode" soft-button causes the mobile device to turn on a camera to enable the shopper to image a barcode (or other indicia) of a product. The imaged barcode may initiate a search for a product associated with the barcode and produce a results list with bidded deals associated with that product;”, Paragraph 0136)
Obtaining, by an auction module, product-related information from the product identifier (as shown in Figure 35 the product database has sub databases including information related to the product);
Analyzing, by the auction module, one or more user characteristics, wherein the one or more user characteristics include historical user purchase behavior (“monitor product and service consun1ption and usage behavior of individual shoppers in determining deals to provide to the respective shoppers.”, Paragraph 0096); 
Extracting, by the auction module, at least one purchasing pattern or a user (shopping pattern, Paragraph 0153); 
determining, by the auction module, a predicted future user purchasing behavior based on the extracted at least one purchasing pattern of the user (“shopper consumption may be a factor into content delivery as a result of a particular customer's purchase history. For example, if products are offered with a maximum discount a certain number of times, such as three, and the shopper does not purchase those products, then the system may automatically not provide such ads to that shopper for subsequent views, thereby eliminating ads of products that he or she have a low likelihood of purchasing and save the advertiser money or enable the advertiser to be more efficient with its ad spend by not presenting an ad to a shopper of limited value to the advertiser.”, Paragraph 0160); 
filtering, by the auction module, one or more advertisers based on the predicted future user purchasing behavior to select one or more user-relevant advertisers (“The deal components (e.g., coupon, product discount offer, incentive, pay-per-action, etc.) view-to-purchase ratio, measured interactions (views) ratio, shopper profile, shopper preferences, shopper history, and/or other product related submission may be utilized to calculate a value score or index ( or bid submission) that is factored into ranking an ad for placement on a list, in an adjacency view”, Paragraph 0158), wherein the one or more user-relevant advertisers at least includes a first advertiser and a second advertiser, wherein the first advertiser is associated with a second physical product in the store and the second advertiser is associated with a third physical product in the store (see adjacency ads for example in Figure 4B); 
assigning, by the auction module, at least the first advertiser and the second advertiser to an advertising space auction (new ad creations can determine if adjacency ads are desired or appropriate- interpreted as “assignment”. Figure 34);
determining, by the auction module, a winning advertiser from among at least one of the first and the second advertiser (“Each of the adjacent ads 404 may compete in an adjacency ad auction to be ranked high enough, in this case in the top three, to be displayed with a primary product advertisement 402 being displayed. The three winning adjacency advertisements 404 are considered "above the fold" with an unlimited number of adjacency ad listings "below the fold.", Paragraph 0111);
receiving, by the auction module, an advertisement associated with the winning advertiser (ad distribution server 1558  sending content to Publisher site in 156n in Figure 15C);
combining, by the auction module, (a) at least some of the product-related information of the winner between the second physical product in the store and the third physical product in the store and (b) the advertisement into a response; and (see recipe example in Paragraph 0016 and Figures 12C and D, meal plans in Paragraph 0135, 138)
sending, by the auction module, the response to the device of the user while the user is within the store (Paragraph 0155 sending the image of the content and see 0119 for location of user being entry way of retail location). 

Regarding claims 3 and 14, Wolinsky discloses the limitations set forth above and further discloses:
wherein the step of obtaining product-related information is a function of at least one of a user characteristic, a product characteristic, and an environmental metric (“shopping history of the user”, Paragraph 0160)
Regarding claims 4 and 15, Wolinsky discloses the limitations set forth above and further discloses:
wherein the one or more user characteristics further includes at least one of user age, a user gender, and a user membership in a loyalty program. (“age”, Paragraph 0177)
Regarding claims 5 and 16, Wolinsky discloses the limitations set forth above and further discloses:
wherein the product characteristic is at least one of a product cost, a product quantity per unit, and a product remaining shelf life (“MSRP or selling price”, Paragraph 0186). 
Regarding claims 6 and 17, Wolinsky discloses the limitations set forth above and further discloses:
wherein the environmental metric is at least one of a time of day, a weather condition, and a special event. (“time of day”, Paragraph 0085)
Regarding claims 7 and 18, Wolinsky discloses the limitations set forth above and further discloses:
wherein the step of assigning is at least partially based on at least one of a physical proximity metric and a market overlap metric (ad settings are used to determine adjacency- see the categories (i.e. market overlap) in Figure 34).
Regarding claims 8 and 19, Wolinsky discloses the limitations set forth above and further discloses:
wherein the step of determining a winning advertiser is at least partially based on at least one of a physical proximity metric and a market overlap metric. (“The three winning adjacency advertisements 404 are considered "above the fold" with an unlimited number of adjacency ad listings "below the fold." As further herein described, competing for a high auction results list ranking in the adjacency ad auction may come in […] (ii) the relevant logical and/or contextual related product bid "terms" (e.g., UPC code of a related product, product category, related product name, etc.) for relative (adjacency) product advertisement positioning.”, Paragraph 0111).
Regarding claims 9 and 20, Wolinsky discloses the limitations set forth above and further discloses:
wherein the step of determining a winning advertiser is at least partially based on a result of an auction (“In response to the ad auction server 1502 receiving a bid 1526 within a predetermined time period ( e.g., 100 ms), the auction server 1502 may close the auction and select winning bidders based on best deal for shoppers, shopper demography, highest performance bid, and other factors, as further described herein, including additive deal bids from third parties (e.g., distributor, retailer, ad delivery network, etc.). The winning bids may be ranked as ad list content 1530 by an advertisement positioning-engine for both a list view and product view and communication to the mobile device 1516.”, Paragraph 0156).
Regarding claims 10, Wolinsky discloses the limitations set forth above and further discloses:
wherein the product-related information comprises a recipe (see Figure 12B).
Regarding claims 11, Wolinsky discloses the limitations set forth above and further discloses:
wherein the product-related information comprises a coupon. (see Figure 4B)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky (U.S. Pub. No. 20150112790) in view of Glazier (U.S. Pat. No. 10402868).
Regarding claims 2 and 13, Wolinsky discloses the limitations set forth above and further discloses:
While Wolinsky teaches the provision of offers to a user based on the received product identification and generally teaching associated data related to the advertisement and product information the reference does not expressly disclose:
wherein the step of combining further comprises embedding the advertisement with the product-related information.
However Glazier teaches:
wherein the step of combining further comprises embedding the advertisement with the product-related information. (the recipe ad promotions are created at step 60 which requires the use of the product information and the advertisement or promotion information, Col. 11 lines 40-60, and food related promotions Col. 15 lines 40-45)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of product related advertisements in Wolinsky to include wherein the step of combining further comprises embedding the advertisement with the product-related information, as taught in Glazier, in order to target users that will be most attractive to customers (Col. 2 lines 45-47). 

Related Prior Art
Zimmerman (US 20160132926) teaches using product specific information in order to create an advertisement and advertisement campaign. 
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to the rejection under 35 USC 101, the Examiner asserts the described scenario and real world application is merely an alleged improvement to a business practice and does not improve the technology itself. In the claimed invention, the additional elements are generic elements used to carry out the abstract idea (business practice). It is important to keep in mind that an improvement in e.g. a recited fundamental economic concept) is not an improvement in technology (MPEP 2106.05(a)).
With respect to the remarks directed to the prior art rejection, the Examiner has updated the rejection above and now relies on the teachings of Wolinsky. Therefore, the remarks directed to the previous rejection are considered moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/20/2022